Citation Nr: 1403466	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-36 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet).

2.  Entitlement to service connection for disabilities of the feet, other than flat feet, to include as secondary to flat feet.


REPRESENTATION

Appellant represented by:	Kenneth L. LeVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is included in the Veteran's claim file.  The Board notes that the Veteran was scheduled for a video conference hearing in July 2013.  In correspondence dated June 2013, the Veteran withdrew his request for a Board hearing.  

In October 2013 and December 2013, the Veteran's attorney submitted new evidence directly to the Board, along with waivers of initial AOJ review of this evidence.  The Board will therefore consider this evidence below.  38 C.F.R. 
§  20.1304(c) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for disabilities of the feet, other than flat feet, to include as secondary to flat feet, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent evidence of record establishes that the Veteran's bilateral pes planus is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of service connection for bilateral flat feet constitutes a complete grant of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

This appeal involves a November 2011 Board remand for additional evidentiary development.  An appellant has the right to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Again, as the Board is awarding a full grant of the benefit sought on appeal, any lack of compliance with its November 2011 directives is harmless error. 

The Veteran contends that his current bilateral flat feet in related to his military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that all three elements of the Veteran's service connection claim are met.  In doing so, the Board assigns probative weight to the Veteran's statements that he first discovered he had flat feet while in service, and his reports of experiencing symptoms during service, immediately after service, and in the years between his service and the present.  This evidence goes to proving not only the in-service, or second element listed above, but also the nexus, or third element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be used to prove the nexus element of a service connection claim.)  The Board discusses the Veteran's reported symptoms in this context and does not rely on those reports for a presumption of service connection applicable only to specific chronic diseases.  See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) (holding that a finding of continuity of symptomatology to presume service connection for a chronic disease applies only to the disease listed at 38 C.F.R. § 3.309(a)).  That is, the Board applies 38 C.F.R. § 3.303(a) and (d) to this appeal, but not 38 C.F.R. § 3.303(b).  

As an initial matter, private and VA treatment records establish that the Veteran has a current diagnosis of flat feet.  

Next, the Veteran's service treatment records and competent lay statements show that his flat feet disability was incurred during active service.  For the purposes of establishing entitlement to VA disability compensation benefits, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only notations in examination reports meet the requirement of a condition noted at entrance into service.  38 C.F.R. § 3.304(b) (2013).  

The Board notes that the Veteran's entrance examination is not included in his service treatment records associated with the claims file; however, on his July 1958 report of medical history completed upon entrance into service, the Veteran marked "no" in response to the question of whether he currently or had ever previously had foot trouble.  The physician's summary included on that document stated that the Veteran had occasional pain in his knees and hips, but did not note any foot pain.  The Veteran has additionally credibly stated that his examining physicians during service did not mention to him or otherwise note on his enlistment or service treatment records that he had flat feet or foot trouble.  As there is no evidence of record that rises to the level of clear and unmistakable evidence that the Veteran's flat feet preexisted his entrance into active service, he is presumed sound upon entrance into service.  

The Board notes that the Veteran's medical examination at separation is evidence against his claim as it tends to show that he did not have flat feet at separation from active service.  Specifically, the February 1963 separation examination report shows that the Veteran's feet were assessed as "normal."  Notably, however, the report of medical history accompanying the Veteran's separation examination is evidence favorable to his claim.  Significant in that report is that the Veteran clearly marked "yes" to the question of whether he currently or had ever previously had foot trouble. 

The Veteran's service treatment records are absent of any additional reports, treatment, or diagnoses of flat feet or foot pain during service.  The Board finds, however, that such evidence is neither favorable nor unfavorable to his claim.  See Horn v. Shinseki, 25 Vet. App. 231, 239-240 (2012) (stating that although not an absolute rule, in general the absence of evidence is not substantive negative evidence). 

Throughout the course of this appeal, the Veteran has consistently reported that he first discovered that he had flat feet during his military service.  In a May 2011 written statement and at his April 2011 Travel Board hearing, the Veteran stated that he first experienced severe pain in his feet after participating in marches and other activities during boot camp.  The Veteran additionally stated that his military duties while assigned to a U.S. Embassy required patrolling and long periods of standing while in combat boots, and that these tasks worsened his pain.  While speaking with his fellow service members, one commented that the Veteran had no arches.  The Veteran reported this was the first time that he discovered that he had flat feet with no arches.  The Veteran further stated that despite the pain in his feet, he declined to seek medical treatment because he had seen fellow Marines who were discharged after reporting similar foot pain, and he did not want to be discharged from the military.  

Based on the foregoing, the Board finds that the Veteran's service treatment records, in conjunction with his lay statements, are competent to establish that his flat feet disability did not exist prior to service, and was incurred in service.  The Veteran's statements identifying the onset of his foot pain as during service and further describing it manifestations of pain and the absence of arches of the foot are competent, as the knowledge of such symptoms and characteristics are within the competency of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (lay persons are competent to identify simple conditions, such as a broken leg) (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (Pes planus is the type of condition that lends itself to observation by a lay witness).  There is no reason to doubt the Veteran's credibility.  In addition, the Veteran's statements describing his symptoms at the time of their onset are directly supported by his July 1958 and February 1963 reports of medical history in which he noted no foot pain upon entry but stated that he had experienced foot trouble at separation.  Accordingly, the Board finds that the Veteran suffered an in-service incurrence of an injury or disease sufficient for purposes of establishing service connection.   

Finally, the Board finds that the competent evidence of record establishes a causal link between the Veteran's current flat feet disability and service.  

The Board finds that the medical opinions of record are not probative to the issue of nexus.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Private medical treatment records dating from September 2010 to April 2011 show that on numerous occasions, the Veteran's treating podiatrist opined that it is at least possible that the Veteran's flat feet and associated symptoms are a direct result of his military service.  Significantly, however, the podiatrist provided no rationale for these opinions.  Thus, the Board finds these medical opinions to be inadequate and of no probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board similarly finds that the Veteran's November 2012 VA examination is of no probative value.  In his report, the November 2012 VA examiner diagnosed the Veteran with flat feet and opined that it is less likely than not that the Veteran's flat feet was incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner relied on the fact that there was "[n]o diagnosis of flatfoot in service [and n]o clinical evaluation was found indicating a foot problem."  Consequently, the Board finds that this opinion is inadequate as the examiner relied solely on the lack of in-service treatment or diagnosis of flat feet, without consideration of the Veteran's lay testimony that he first experienced foot pain and became aware of his flat feet in service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Accordingly, the November 2012 VA examination opinion is of no probative value. 

The Board finds that the competent and credible lay evidence of record is sufficient to establish a nexus between the Veteran's current disability and his active service.  Specifically, in support of the Veteran's claim are his lay statements asserting that his current flat feet disability was incurred in service, based on the rationale that he has had continuous foot pain associated with his lack of arches in his foot since service.   

Lay persons may be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  As noted above, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, id. at n.4, while the United States Court of Appeals for Veterans Claims (Veterans Court) has noted that flat feet is a condition observable by a lay person.  Falzone, 8 Vet. App. at 403.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report only that for which they have personal knowledge that comes to the witness through the use of his own five senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the Veteran is competent to relate that his current flat feet were incurred in service.  

In the present case, the Board finds that the question of whether the Veteran's in-service incurrence of flat feet manifested by pain is related to his later diagnosed pes planus is not a complex question and is one capable of opinion based on personal observation by one's senses.  This is demonstrated by the fact that the lack of arches in the feet, and the feeling of pain are observable by one's own senses.  As such, the Board finds that the Veteran's opinion as to nexus is competent evidence.  As the Veteran's opinion is the only competent evidence of record on the issue of nexus, the Board finds that the preponderance of evidence is favorable to a finding that the third Shedden element, the nexus element, has been met. 

As all elements of the Veteran's claim of entitlement to service connection for bilateral flat feet have been met, service connection must be granted. 


ORDER

Entitlement to service connection for bilateral pes planus (flat feet) is granted. 


REMAND

The Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's foot disabilities other than flat feet.  As the Veteran's representative points out, the VA examination was limited to the issue of pes planus.  In this case, it appears that the Veteran has current foot disabilities, other than flat feet, and it is asserted that they are related to service.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013);  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record demonstrates that the Veteran has been diagnosed with several foot disabilities in addition to flat feet.  Specifically, a December 2012 private treatment record diagnosed the Veteran with bilateral plantar fasciitis, while additional private treatment records dating from August 2008 to December 2012 assessed him as suffering from bilateral metatarsalgia, arthritis, and arthropathy.  In addition, the November 2012 VA examination noted the presence of calcaneal spurs and soft tissue calcifications; however, the examiner did not provide an opinion as to whether the Veteran's additional foot disabilities, other than flat feet, were caused or aggravated by his service or service-connected flat feet. 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran as to how he can substantiate his claim for service connection as secondary to service-connected pes planus.  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's foot disabilities, other than flat feet.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  The November 2012 VA examination including an x-ray of the feet in which the examiner diagnosed the Veteran with pes planus with calcaneal spur at the insertion of the plantar fascia and two soft tissue calcifications posterior to the distal tibia, "probably related to old trauma," and additionally noted first metatarsal phalangeal degenerative changes; and

(b)  Private medical treatment records dated August 2008 to December 2012 in which the Veteran was diagnosed with bilateral metatarsalgia, plantar fasciitis, arthropathy, and arthritis. 

The examiner should opine whether any identified disabilities, including calcaneal spurs, soft tissue calcifications, metatarsalgia, plantar fasciitis, and arthritis, are at least as likely as not (a 50 percent or greater possibility) related to any incident of the Veteran's military service.  

Further, the examiner should opine whether it is at least as likely as not (a 50 percent or greater possibility) that any identified foot disability, other than flat feet, that the Veteran has had since he filed his current claim (a) is proximately due to or the result of his service-connected flat feet, or (b) is aggravated (permanently worsened beyond the natural progression of the disease) by his service connected flat feet.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


